Citation Nr: 0627053	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  98-04 866A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for acne vulgaris, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESSES AT HEARINGS ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1968.

This matter comes to the Board of Veterans' Appeals (Board) 
from a February 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which denied a rating in excess of 30 percent for 
acne vulgaris.

In April 1998, the veteran perfected an appeal of the RO's 
decision.  In August 1998, he testified in support of his 
appeal before a Hearing Officer sitting at the RO.  In 
December 2000, the Board remanded the matter to afford the 
veteran the opportunity to appear at a Board hearing, as he 
had requested.  

In March 2001, the veteran and his spouse testified at a 
hearing before the undersigned Veterans Law Judge sitting at 
the RO.  In September 2001 and August 2004, the Board 
remanded the matter for due process considerations and 
additional evidentiary development.  

As set forth in more detail below, another remand is 
unfortunately required.  The appeal is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required.


REMAND

In April 2006, the veteran submitted evidence pertinent to 
his claim directly to the Board.  This evidence includes 
color photographs of the veteran taken during a recent flare-
up of his acne vulgaris, as well as a statement from his 
spouse, a registered nurse, outlining the veteran's acne 
vulgaris symptoms and treatment.  The RO has not yet had the 
opportunity to review this evidence, and the veteran did the 
veteran waive initial RO consideration of this evidence.  
Thus, a remand is required.  See 38 C.F.R. §§ 19.31, 19.37, 
20.1304 (2005).

It is also noted that during the course of this appeal, VA 
amended the criteria for rating skin disorders, effective 
August 30, 2002.  See 67 Fed. Reg. 45,590 - 45,599 (July 31, 
2002).  The veteran is entitled to application of the version 
of the criteria which is more favorable to him, subject to 
the effective date limitations set forth at VA O.G.C. Prec. 
Op. No. 3-2000 (Apr. 10, 2000), 65 Fed. Reg. 33,421 (2000).  

Under the version of Diagnostic Code 7806, applicable prior 
to August 30, 2002, a 50 percent rating is warranted for a 
skin disability manifested by ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.

Under the amended version of Diagnostic Code 7806, a 60 
percent rating is warranted if there is more than 40 percent 
of the entire body or more than 40 percent of exposed areas 
affected, or requiring constant or near-constant systemic 
therapy such as corticosteroid or other immunosuppressive 
drugs during the past 12-month period.

After reviewing the record, the Board finds that another VA 
medical examination is necessary in light of the amended 
rating criteria.  The most recent examination conducted did 
not include an opinion regarding the extent of the veteran's 
body affected by acne vulgaris.  See Massey v. Brown, 7 Vet. 
App. 204 (1994) (holding that an examination must provide 
sufficient information to rate the disability in accordance 
with the applicable rating criteria).  

It is also noted that VA has a duty to acknowledge and 
consider all regulations which are potentially applicable 
through the assertions of the veteran and evidence of record.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In that 
regard, the veteran's representative has requested 
consideration of rating the veteran's disability under the 
criteria for rating scars.  See 38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2001) and (2006).  Thus, this should be 
accomplished on remand after obtaining an examination report 
which references the potentially applicable schedular 
criteria.  See Massey, supra.  


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded VA 
dermatology examination to determine the 
severity of his service-connected acne 
vulgaris.  The claims folder must be made 
available to the examiner for review in 
conjunction with the examination of the 
veteran.  

The examiner should be requested to 
provide an opinion as to whether the 
veteran's skin disability is manifested 
by ulceration, extensive exfoliation, 
crusting, systemic or nervous 
manifestations, or is exceptionally 
repugnant.  

The examiner should also report the 
percentage of the veteran's body, and the 
percentage of exposed areas, affected by 
the veteran's service-connected skin 
disability.  

The examiner should also comment on 
whether the veteran's skin disability has 
required constant or near-constant 
systemic therapy during the past 12-month 
period.

2.  After the action requested above has 
been completed, the RO should again 
review the record considering all of the 
evidence of record, including the 
evidence recently submitted by the 
veteran.  The RO should also document 
consideration of rating the veteran's 
skin disability under the criteria for 
rating scars, including whether separate 
ratings are warranted for acne vulgaris 
and scarring.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The case should then be returned to the Board for further 
appellate consideration, if in order.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Robert E. Sullivan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



